                Case 3:18-cv-01798 Document 1 Filed 10/23/18 Page 1 of 14



                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA,
                                                      CIVIL NO. ________________
 Plaintiff,

 v.
                                                      CLAIMS OF FRAUD TO THE SOCIAL
 AMERICO OMS-RIVERA, DARCY R.                         SECURITY ADMINSTRATION,
 PEREZ-RIVERA, THE CONJUGAL                           DISABILITY INSURANCE BENEFITS
 PARTNERSHIP BETWEEN THEM, and                        PROGRAM AND DEPARTMENT OF
 CORPORATIONS and/or INDIVIDUALS                      HUMAN HEALTH SERVICES,
 X, Y and Z                                           MEDICARE PROGRAM, PURSUANT
                                                      TO THE FALSE CLAIMS ACT,
 Defendants.                                          31 U.S.C. §3729, ET SEQ.



                                           COMPLAINT

        COMES NOW the United States of America, by and through the undersigned attorneys,

and very respectfully alleges and prays as follows:

                                     I.     INTRODUCTION

        1.       The United States, files this action under the False Claims Act, 31 U.S.C. §3729, et

seq. (“FCA”), and common law to recover damages and civil monetary penalties from the

defendants’ false claims to the Social Security Administration, Disability Insurance Program and

to the United States Department of Health and Human Services, Medicare Program, made in

violation of federal law.

                              II.     JURISDICTION AND VENUE

        2.       Jurisdiction is proper pursuant to 28 U.S.C. §1345, and its general equitable

jurisdiction.

        3.       Venue is proper in this District under 28 U.S.C. §1391 and 31 U.S.C. §3732(a).
             Case 3:18-cv-01798 Document 1 Filed 10/23/18 Page 2 of 14



        4.     Pursuant to 31 U.S.C. § 3731(b)(1), a civil action under the FCA may be brought

within six (6) years after the date on which the violations of §3729 were committed. Even though

the false claims that are at the core of this action were committed on or about April 27, 2011 to on

or about September 2015, the parties agreed and executed successive Tolling Agreements on April

18, 2017; October 27, 2017; and April 27, 2018, pursuant to which the statute of limitations was

effectively extended up until and including October 24, 2018. Copy of the referred to Tolling

Agreements are attached as Exhibit A, B, and C, respectively, and made part of this complaint.

                                         III.   PARTIES

        5.     The Plaintiff is the United States of America, on behalf of the Social Security

Administration (“SSA”), and of the Department of Health and Human Services (“HHS).

        6.     Defendant, Américo Oms-Rivera (“Oms”), is of legal age, married and resident of

Vista Point, #3420 Paseo Versátil, Ponce 00716. Oms is a Psychiatrist, licensed to practice

medicine in Puerto Rico, who operated several medical offices in Puerto Rico, where he treated

patients at relevant period to this action, to wit: on or about April 2011 to on or about September

2015.

        7.     Defendant, Darcy R. Pérez-Rivera (“Pérez”) is of legal age, married to Américo

Oms-Rivera and currently resides in Vista Point, #3420 Paseo Versátil, Ponce 00716. Based on

information and belief, at relevant periods to this claim, Pérez assisted Oms by taking on the duties

of supervising, training and managing the staff at Oms medical office.

        8.     The conjugal partnership established between Oms and Pérez is also named as a

Defendant as it benefited from the proceeds of its constituents’ fraudulent endeavors against the

United States Government.

        9.     X, Y and Z are natural or legal persons, acting on their own or organized as

partnerships or corporate entities, be that as limited liability corporations, professional service

                                                 2
              Case 3:18-cv-01798 Document 1 Filed 10/23/18 Page 3 of 14



corporations, or in any other form permitted by law, whom we designate with fictitious names, as

there true names are not known at present time. X, Y and Z are jointly and severally responsible

and may answer to the Plaintiff for aiding, abetting and/or causing fraudulent claims to be

submitted to the United States Government for payment, or furthering the fraudulent conduct by

concealing the scheme, proceeds or assets resulting of fraud.

                                      IV.     RELEVANT FACTS

                                SOCIAL SECURITY ADMINISTRATION,
                                  DISABILITY INSURANCE BENEFIT

        10.     Except as otherwise specifically noted, the allegations set forth below describe the

Disability Insurance Benefits, as managed by the SSA, for the relevant period to this action, to wit:

on or about April 2011 to on or about October 2013.

        11.     The SSA is an agency of the United States that administers the Disability Insurance

Benefits (“DIB”) Program. SSA provides DIB in the form of cash and other benefits to workers

with severe, long-term disabilities, who have worked in Social Security-covered employment for

the required length of time. Spouses and dependent children of disabled workers may also be

eligible to receive benefits.

        12.     To qualify for DIB, an individual must not have reached full retirement age and

must (1) meet the insured status requirements, (2) submit an application, (3) complete a 5-month

waiting period, and (4) be under a disability as defined in the Social Security Act (“Act”), 42

U.S.C. §§ 416(i) and 423(d). 42 U.S.C. § 423; 20 C.F.R. § 404.315.

        13.     As defined by the Act, the term “disability” means the inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months. 42 U.S.C. §§ 416(i) and 423(d).


                                                 3
             Case 3:18-cv-01798 Document 1 Filed 10/23/18 Page 4 of 14



       14.     The onset date is the date at which the individual became unable to work as a result

of a disabling condition, while the date of entitlement refers to the month that the individual

becomes entitled to a disability benefit.

       15.     Pursuant to SSA regulations, a DIB claimant must prove to SSA that he or she is

disabled by furnishing medical and other evidence with the application. SSA evaluates the

application and evidence to determine the claimant’s medical impairments and the effects of those

impairments on the claimant’s ability to work on a sustained basis. 20 C.F.R. § 404.1512(a).

       16.      In determining whether a claimant is disabled, SSA considers the claimant’s

symptoms and medical evidence submitted. Symptoms are the claimant’s own statements of his

or her physical or mental impairments or limitations. SSA evaluates the claimant’s symptoms,

including pain, and the extent to which those symptoms are consistent with the objective medical

evidence and other evidence. In this process, SSA may consider statements made by the claimant

about how the symptoms of his or her medical impairments affect activities of daily living and

ability to work. 20 C.F.R. § 404.1529(a).

       17.     SSA’s initial determination of the claimant’s eligibility for DIB directly depends

upon the claimant and the physicians providing accurate, current and truthful information.

Claimants and physicians are advised that criminal penalties exist for providing false statements

and information to SSA. The responsibility to provide accurate, current and truthful information

continues even after SSA determines that the claimant is entitled to DIB, and thus becomes a DIB

beneficiary. 20 C.F.R. § 404.1588(a).

                                     THE MEDICARE PROGRAM

       18.     Except as otherwise specifically noted, the allegations set forth below describe the

the Medicare program (“Medicare”), as managed by the United States Department of Health and

Human Services (“HHS”) through its executive component, the Center for Medicare and Medicaid

                                                4
             Case 3:18-cv-01798 Document 1 Filed 10/23/18 Page 5 of 14



Services (“CMS”), for the relevant period to this action, to wit: on or about April 2011 to on or

about September 2015.

       19.     HHS administers Medicare, through CMS. Medicare is a federal health care benefit

program set forth in title XVIII of the Social Security Act, 42 U.S.C. §§1395 et seq., that provides

medical insurance for covered services to qualified individuals.

       20.     Medicare consists of four different parts. “Part A” of Medicare covers health

services provided by hospitals, skilled nursing facilities, hospices and home health agencies. “Part

B” of the Medicare Program is a medical insurance program that covers, among other things,

certain physician services, outpatient services, and other services, including face to face office

visits. “Part C” of Medicare, commonly referred to as Medicare Advantage (MA), provides

beneficiaries with all of the services provided under Parts A and B (except hospice care), in

addition to mandatory supplemental benefits and optional supplemental benefits. “Part D” is an

optional benefit that offers prescription drug coverage to everyone with Medicare. Parts A, B and

D, are not at issue here.

                       MEDICARE BILLING PROCEDURE UNDER PART C

       21.     Under Part C, beneficiaries enroll in a managed care plan administered by private

health insurance companies or Medicare Advantage Plans, which are contracted by CMS. Medical

Card System (“MCS”), Triple-S Advantage (“SSS”), American Health Medicare (“AHM”),

Medicare y Mucho Mas (“MMM”), Preferred Medicare Choice (“PMC”), Humana and First

Medical (hereinafter will be collectively referred to as the “MA Plans”), are some of the entities

contracted by CMS to provide managed care to beneficiaries under Part C.

       22.     The above named MA Plans are risk-bearing entities, licensed or otherwise

authorized by the State to assume risk for offering health insurance or health benefits coverage,



                                                 5
               Case 3:18-cv-01798 Document 1 Filed 10/23/18 Page 6 of 14



such that the entity is authorized to accept prepaid capitation for providing, arranging, or paying

for comprehensive health services under an Medicare Advantage contract.

       23.      As MA Plans, these are responsible of receiving, adjudicating and paying claims of

authorized providers seeking reimbursements for the cost of health care benefits, items, or services

provided to Medicare Part C beneficiaries.

       24.      Physicians who perform medical services in connection with the Medicare program

apply for and if approved, are assigned a “number”. The number allow the physicians to submit

bills, commonly referred to as “claims”, for payment to Medicare, through MA Plans, in order to

seek reimbursement for medical services that they had provided to Medicare Part C beneficiaries.

       25.      In order to receive payment from Medicare through the MA Plans, a physician is

required to submit a health insurance claim form, known as Form HCFA-1500 (“HCFA 1500”)

wherein the physician certifies that the claims are true, correct, complete and that the form was

prepared in compliance with the laws and regulations governing the Medicare program.

Physicians further certify that the services billed were medically necessary and were in fact

provided as billed.

       26.      The authorized participating physicians may submit claims for payment either

electronically or in hard copy, as allowed by the MA Plans. Each claim form required certain

important information, including:

             a. the supplier’s Medicare identification number;

             b. the Medicare beneficiary’s name, address, and date of birth;

             c. the Medicare beneficiary's identification number;

          d.    the name and identification number of the physician who ordered the item or

                service;

             e. the health care products, items, or services supplied to the beneficiary;

                                                  6
             Case 3:18-cv-01798 Document 1 Filed 10/23/18 Page 7 of 14



             f. the applicable Medicare billing codes for these products, or services;

             g. the date of service; and

             h. the diagnosis.

       27.      For Medicare billing purposes and for all times relevant to this case, physician

services provided to beneficiaries were identified by a Current Procedural Terminology ("CPT")

code. The following are CPT codes for Office or Other Outpatient Services for an Established

Patient, which require a face to face encounter:

            a.       99213: Office or other outpatient visit for the evaluation and
      management of an established patient, which requires at least 2 of these 3 key
      components: an expanded problem focused history; an expanded problem focused
      examination; medical decision making of low complexity.

             b.      90833: Individual psychotherapy, 30 minutes with the patient or
      family member.

              c.       90792: Psychiatric Diagnostic Examination with medical services.

             d.      90805: Individual Psychotherapy in an office or outpatient facility,
      approximately 10 to 30 minutes face-to-face with patient.

             e.      90862: Pharmacologic Management, including prescription, use and
      review of medication with no more than minimal medical psychotherapy.

             f.      90836: Individual psychotherapy, insight oriented, behavior
      modifying and/or supportive, 45 minutes with the patient and/or family member (time
      range 38-52 minutes), when performed with an evaluation and management service.

              g.      99201: New patients, Pharmacologic management, including
      prescription, use and review of medication with no more than minimal medical
      psychotherapy.

            h.       99214: Office or other outpatient visit for the evaluation and
      management of an established patient, which requires at least two of these three key
      components: a detailed history, a detailed examination and medical decision making
      of moderate complexity

              i.      99212: Office or other outpatient visit for the evaluation and
      management of an established patient, which requires at least 2 of these 3 key
      components: a problem focused history; a problem focused examination;
      straightforward medical decision making.

                                                   7
                Case 3:18-cv-01798 Document 1 Filed 10/23/18 Page 8 of 14



                j.          90807: Evaluation and management plus psychotherapy

              k.        99203: Office or other outpatient visit for the evaluation and
      management of a new patient, which requires these three components: a detailed
      history; a detailed examination; medical decision making of low complexity.

                     V.     THE SOCIAL SECURITY ADMINISTRATION’S FINDINGS

          28.        Plaintiff incorporates and re-alleges paragraphs 10 through 17 as if fully set forth

herein.

          29.        The SSA-Office of the General Counsel (OGC) conducted a review, data analysis

and investigation of applications for benefits submitted to the DIB program, for a period that

included the years 2010 through 2013, by applicants who claimed to suffer disabling conditions,

with the support of purported medical reports prepared by Oms.

          30.        This review, analysis and subsequent investigation uncovered that Oms, with the

assistance of others, knowingly made or caused to be made false statements in support of claims

for SSA DIB program funds.

          31.        Relevant to this claim, the investigation revealed that from on or about April 2011,

through on or about October 2013, Oms, with the assistance of others, supported, submitted, and

caused to be submitted false claims to the DIB program, by creating and submitting fictitious and

fraudulent medical reports, and by resorting to the use of a template report, copying word for word

the medical information within a number of patient’s records, crediting the existence of a disabling

condition, deceiving the SSA into approving payment of benefits.

          32.        The investigation also revealed that in some instances, Oms, with the assistance of

others not charged herein, fraudulently created the appearance of an extended medical treatment

of DIB applicants for alleged mental conditions.

          33.        As part of the means and manners of the scheme to defraud, Oms and others, would

charge a fee to a DIB applicant for the submission of fraudulent Psychiatric Medical Reports to

                                                      8
                Case 3:18-cv-01798 Document 1 Filed 10/23/18 Page 9 of 14



the SSA. In other instances, a fee would also be charged for the deceitful backdating of his/her

medical file, by creating fictitious medical appointments and progress notes that never took place.

          34.    At times relevant to this claim, Co-defendant Pérez, among others, trained, and on

occasions, supervised staff at Oms’ medical offices, in the deceitful practice of backdating medical

files of supposed patients and applicants for DIB benefits, by creating fictitious medical

appointments and progress notes.

          35.    Oms, co-defendant Pérez, and others not charged herein, derived financial gain and

profit from their accord to scheme and conspire in order to defraud the United States and/or its

agents of monies to be used on the government’s behalf or to advance a government interest.

                VI.    UNITED STATES DEPARTMENT OF HEALTH AND HUMAN
                              SERVICES’ (HHS) FINDINGS

          36.    Plaintiff incorporates and re-alleges paragraphs 18 through 27 as if fully set forth

herein.

          37.    The HHS-Office of the Inspector General (OIG) conducted a post payment medical

review, data analysis and investigation of claims submitted by Oms to MA Plans, for services and

claims processed and paid for a period of several years, which included the years 2012 through

2015.

          38.    This review, analysis and subsequent investigation uncovered that Oms, with the

assistance of others, knowingly made or caused to be made false statements in support of claims

for Medicare program funds, through submissions of HCFA 1500 to MA Plans, for services not

rendered.

          39.    The investigation revealed that Oms, with the assistance of others, billed and caused

bills to be submitted, for false and fraudulent claims for services, including purporting to have

conducted face-to-face office visits and evaluations, at times when he was in international travels.

Approximately three-hundred and nine (309) false and fraudulent claims were submitted for
                                                   9
             Case 3:18-cv-01798 Document 1 Filed 10/23/18 Page 10 of 14



payment, for the alleged delivery of health care benefits, items or services that correspond to the

CPT codes listed in paragraph 27 above.

                                VII. FIRST CLAIM FOR RELIEF
                                False Claims Act 31 U.S.C. §3729(a)(1)

       40.     This is a claim for treble damages and civil monetary penalties under the False

Claims Act (FCA), 31 U.S.C. §3729(a)(1).

       41.     Paragraphs 10 through 17, and 28 through 35 of this Complaint are hereby re-

alleged and incorporated as though fully set forth herein.

       42.     By virtue of the acts described above, defendants knowingly presented and caused

to be presented to the United States, false and fraudulent claims for payment and approval to the

SSA-DIB.

       43.     As a result of Defendants’ submissions of false and fraudulent claims, the United

States paid a total of approximately TWO MILLIONS, THREE HUNDRED SIXTY

THOUSANDS, TWO HUNDRED SEVENTY ONE DOLLARS ($2,360,271.00) in benefits that

it would not have otherwise paid.

                               VIII. SECOND CLAIM FOR RELIEF
                               False Claims Act 31 U.S.C. §3729(a)(1)

       44.     This is a claim for treble damages and civil monetary penalties under the False

Claims Act (FCA), 31 U.S.C. §3729(a)(1).

       45.     Paragraphs 10 through 17, and 28 through 35 of this Complaint are hereby re-

alleged and incorporated as though fully set forth herein.

       46.     By virtue of the acts described above, defendants knowingly made, used and caused

to be made and used false records or statements to induce the United States to pay for false claims

submitted for payment to the SSA-DIB.



                                                10
             Case 3:18-cv-01798 Document 1 Filed 10/23/18 Page 11 of 14



       47.     As a result of Defendants’ submission of false and fraudulent claims, as stated in

paragraph 46, the United States paid approximately TWO MILLIONS, THREE HUNDRED

SIXTY THOUSANDS, TWO HUNDRED SEVENTY ONE DOLLARS ($2,360,271.00) in false

and fraudulent claims that it would not have otherwise paid.

                                IX.    THIRD CLAIM FOR RELIEF
                                False Claims Act 31 U.S.C. §3729(a)(1)

       48.     This is a claim for civil monetary penalties under the False Claims Act (FCA), 31

U.S.C. §3729(a)(1).

       49.     Paragraphs 18 through 27, and 36 through 39 of this Complaint are hereby re-

alleged and incorporated as though fully set forth herein.

       50.     By virtue of the acts described above, defendants knowingly presented and caused

to be presented to the United States, false and fraudulent claims for payment and approval to the

Medicare Trust Fund, by way of the MA Plans.

       51.     As part of their scheme to defraud, Oms and others, submitted and caused to be

submitted approximately three-hundred and nine (309) claims for payment to the MA Plans, for

the alleged delivery of health care benefits, items or services that correspond to the CPT codes

listed in paragraph 27 above, when such services were never rendered.

       52.     Under the FCA, a “claim” includes requests for money presented to agents of the

United States or to a contractor, grantee or other recipient, if the money is to be used on the

government’s behalf or to advance a government interest, as long as the United States provided

any portion of the money requested.

       53.     Each of these false statements constitute a unique claim of provider fraud on a

managed care organization, for which a civil monetary penalty must be assigned, as allowed by

law in an amount ranging from $5,500.00 to $11,000.00 each.


                                                11
              Case 3:18-cv-01798 Document 1 Filed 10/23/18 Page 12 of 14



                                X.        FOURTH CLAIM FOR RELIEF
                                            Unjust Enrichment

        54.     This is an action to recover monies by which defendants have been unjustly

enriched.

        55.     Paragraphs 1 through 39 of this Complaint are hereby re-alleged and incorporated

as though fully set forth herein.

        56.     Due to the foregoing improper activities, the United States paid SSA-DIB and

Medicare funds, by which the defendants have been unjustly enriched.

        57.     Because of these payments, the United States is entitled to the return of such

monies, by which defendants have been unjustly enriched in an estimated amount of not less than

TWO HUNDRED THOUSAND DOLLARS ($200,000.00).

                                    XI.   FIFTH CLAIM FOR RELIEF
                                           Collection of Money

        58.     This is an action to recover monies by which defendants have been unjustly

enriched.

        59.     Paragraphs 1 through 39 of this Complaint are hereby re-alleged and incorporated

as though fully set forth herein.

        60.     Due to the foregoing improper activities, the United States has an action to collect

and be reimbursed for any amounts wrongfully paid that are due and payable by Oms, Pérez, the

conjugal partnership comprised between them, and/or any unidentified person, be that natural or

legal, who has acted on their own or organized as partnerships or corporate entities, be that as

limited liability corporations, professional service corporations, or in any other form permitted by

law, for aiding, abetting and/or causing fraudulent claims to be submitted to the United States

government for payment, or furthering the fraudulent conduct by concealing the scheme, proceeds

or assets resulting of fraud.

                                                 12
            Case 3:18-cv-01798 Document 1 Filed 10/23/18 Page 13 of 14



                                    XII.    PRAYER FOR RELIEF

       WHEREFORE, the United States respectfully requests that judgment be entered in its favor

and against the defendants as follows:

       A.      On the First and Second Claims for Relief, judgment against the defendants for

treble the damages sustained by Plaintiff to the SSA-DIB program, that is three times TWO

MILLIONS, THREE HUNDRED SIXTY THOUSANDS, TWO HUNDRED SEVENTY ONE

DOLLARS ($2,360,271.00), which amounts to SEVEN MILLIONS, EIGHTY THOUSANDS,

EIGHT HUNDRED THIRTEEN DOLLARS ($7,080,813.00), plus penalties as allowed by law,

ranging from $5,500.00 to $11,000.00, for each false claim or statement and costs; and

       B.      On the Third Claim for Relief, judgment against the Defendants for civil monetary

penalties, as allowed by law, ranging from $5,500.00 to $11,000.00, for each of the three hundred

and nine (309) unique claims to the Medicare program, which amounts to ONE MILLION, SIX

HUNDRED NINTY NINE THOUSANDS, FIVE HUNDRED DOLLARS ($1,699,500.00) up to

THREE MILLIONS, THREE HUNDRED NINTY NINE THOUSANDS DOLLARS

($3,399,000.00), to be fixed at the discretion of the Court; or

       C.      On the Fourth and Fifth Claims for Relief, judgment against the defendants for the

damages sustained by Plaintiff in an amount estimated at no less than TWO HUNDRED

THOUSAND DOLLARS ($200,000.00), plus Plaintiff’s request for pre and post judgment,

interest, and costs; and/or

       D.      For such other and further relief as this Court may deem just and proper.




                                                 13
           Case 3:18-cv-01798 Document 1 Filed 10/23/18 Page 14 of 14



        RESPECTFULLY SUBMITTED, in San Juan, Puerto Rico, this ___ day of October of

2018.

                                           ROSA EMILIA RODRIGUEZ VELEZ
                                           United States Attorney

                                           s/Rafael J. López-Rivera
                                           Rafael J. López-Rivera
                                           Assistant United States Attorney
                                           USDC-PR No. 221213
                                           UNITED STATES ATTORNEY’S OFFICE
                                           Torre Chardón, Suite 1201
                                           350 Carlos Chardón Street
                                           San Juan, Puerto Rico 00918
                                           Phone Number: (787)766-5656
                                           Facsimile: (787)766-6219
                                           rafael.j.lopez@usdoj.gov




                                         14
                                       Case 3:18-cv-01798 Document 1-1 Filed 10/23/18 Page 1 of 2
-65HY                                                      CIVIL COVER SHEET
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, (a) PLAINTIFFS                                                                                          DEFENDANTS
United States of America                                                                                  AMERICO OMS-RIVERA, DARCY R. PEREZ-RIVERA, THE CONJUGAL
                                                                                                          PARTNERSHIP BETWEEN THEM, and
                                                                                                          CORPORATIONS and/or INDIVIDUALS X, Y and Z


    E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG                    USA
        3ODLQWLII
                                                                                                           &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW               Ponce, PR
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                               (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                           127(     ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                     7+(75$&72)/$1',192/9('
    (c) $WWRUQH\V(Firm Name, Address, and Telephone Number)
RAFAEL J. LOPEZ
                                                                                                           $WWRUQH\V(If Known)
Assistant United States Attorney
United States Attorneys Office

II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u         u    ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u         u    )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO	                 3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
       	(QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
       ([FOXGHV9HWHUDQV          u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$II             u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::J       u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,J             u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                    $JHQF\'HFLVLRQ
u   5HQW/HDVH	(MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                  IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV	2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV                 $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         31USC § 3729; 42 USC § 416 et seq; 42 U.S.C. § 423
VI. CAUSE OF ACTION %ULHIGHVFULSWLRQRIFDXVH
                                         False Claims Act; General provisions;Public Health and Welfare
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                                                                  JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(    JAG                                                                                      '2&.(7180%(5             16-483
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
10/23/2018                                                            s/ Rafael J. Lopez
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                            0$*-8'*(
-65HYHUVH5HY     Case 3:18-cv-01798 Document 1-1 Filed 10/23/18 Page 2 of 2
                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                 $XWKRULW\)RU&LYLO&RYHU6KHHW

7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJVDQGVHUYLFHRISOHDGLQJRURWKHUSDSHUVDV
UHTXLUHGE\ODZH[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULV
UHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW&RQVHTXHQWO\DFLYLOFRYHUVKHHWLVVXEPLWWHGWRWKH&OHUNRI
&RXUWIRUHDFKFLYLOFRPSODLQWILOHG7KHDWWRUQH\ILOLQJDFDVHVKRXOGFRPSOHWHWKHIRUPDVIROORZV

I.(a)    Plaintiffs-Defendants.(QWHUQDPHVODVWILUVWPLGGOHLQLWLDORISODLQWLIIDQGGHIHQGDQW,IWKHSODLQWLIIRUGHIHQGDQWLVDJRYHUQPHQWDJHQF\XVH
         RQO\WKHIXOOQDPHRUVWDQGDUGDEEUHYLDWLRQV,IWKHSODLQWLIIRUGHIHQGDQWLVDQRIILFLDOZLWKLQDJRYHUQPHQWDJHQF\LGHQWLI\ILUVWWKHDJHQF\DQG
         WKHQWKHRIILFLDOJLYLQJERWKQDPHDQGWLWOH
  (b)    County of Residence.)RUHDFKFLYLOFDVHILOHGH[FHSW86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\ZKHUHWKHILUVWOLVWHGSODLQWLIIUHVLGHVDWWKH
         WLPHRIILOLQJ,Q86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\LQZKLFKWKHILUVWOLVWHGGHIHQGDQWUHVLGHVDWWKHWLPHRIILOLQJ127(,QODQG
         FRQGHPQDWLRQFDVHVWKHFRXQW\RIUHVLGHQFHRIWKHGHIHQGDQWLVWKHORFDWLRQRIWKHWUDFWRIODQGLQYROYHG
  (c)    Attorneys.(QWHUWKHILUPQDPHDGGUHVVWHOHSKRQHQXPEHUDQGDWWRUQH\RIUHFRUG,IWKHUHDUHVHYHUDODWWRUQH\VOLVWWKHPRQDQDWWDFKPHQWQRWLQJ
         LQWKLVVHFWLRQVHHDWWDFKPHQW

II.      Jurisdiction.7KHEDVLVRIMXULVGLFWLRQLVVHWIRUWKXQGHU5XOHD)5&Y3ZKLFKUHTXLUHVWKDWMXULVGLFWLRQVEHVKRZQLQSOHDGLQJV3ODFHDQ;
         LQRQHRIWKHER[HV,IWKHUHLVPRUHWKDQRQHEDVLVRIMXULVGLFWLRQSUHFHGHQFHLVJLYHQLQWKHRUGHUVKRZQEHORZ
         8QLWHG6WDWHVSODLQWLII-XULVGLFWLRQEDVHGRQ86&DQG6XLWVE\DJHQFLHVDQGRIILFHUVRIWKH8QLWHG6WDWHVDUHLQFOXGHGKHUH
         8QLWHG6WDWHVGHIHQGDQW:KHQWKHSODLQWLIILVVXLQJWKH8QLWHG6WDWHVLWVRIILFHUVRUDJHQFLHVSODFHDQ;LQWKLVER[
         )HGHUDOTXHVWLRQ7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHMXULVGLFWLRQDULVHVXQGHUWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHVDQDPHQGPHQW
         WRWKH&RQVWLWXWLRQDQDFWRI&RQJUHVVRUDWUHDW\RIWKH8QLWHG6WDWHV,QFDVHVZKHUHWKH86LVDSDUW\WKH86SODLQWLIIRUGHIHQGDQWFRGHWDNHV
         SUHFHGHQFHDQGER[RUVKRXOGEHPDUNHG
         'LYHUVLW\RIFLWL]HQVKLS7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHSDUWLHVDUHFLWL]HQVRIGLIIHUHQWVWDWHV:KHQ%R[LVFKHFNHGWKH
         FLWL]HQVKLSRIWKHGLIIHUHQWSDUWLHVPXVWEHFKHFNHG. 6HH6HFWLRQ,,,EHORZ; NOTE: federal question actions take precedence over diversity
         cases.

III.     Residence (citizenship) of Principal Parties.7KLVVHFWLRQRIWKH-6LVWREHFRPSOHWHGLIGLYHUVLW\RIFLWL]HQVKLSZDVLQGLFDWHGDERYH0DUNWKLV
         VHFWLRQIRUHDFKSULQFLSDOSDUW\

IV.      Nature of Suit.3ODFHDQ;LQWKHDSSURSULDWHER[,IWKHQDWXUHRIVXLWFDQQRWEHGHWHUPLQHGEHVXUHWKHFDXVHRIDFWLRQLQ6HFWLRQ9,EHORZLV
         VXIILFLHQWWRHQDEOHWKHGHSXW\FOHUNRUWKHVWDWLVWLFDOFOHUNVLQWKH$GPLQLVWUDWLYH2IILFHWRGHWHUPLQHWKHQDWXUHRIVXLW,IWKHFDXVHILWVPRUHWKDQ
         RQHQDWXUHRIVXLWVHOHFWWKHPRVWGHILQLWLYH

V.       Origin.3ODFHDQ;LQRQHRIWKHVL[ER[HV
         2ULJLQDO3URFHHGLQJV&DVHVZKLFKRULJLQDWHLQWKH8QLWHG6WDWHVGLVWULFWFRXUWV
         5HPRYHGIURP6WDWH&RXUW3URFHHGLQJVLQLWLDWHGLQVWDWHFRXUWVPD\EHUHPRYHGWRWKHGLVWULFWFRXUWVXQGHU7LWOH86&6HFWLRQ
         :KHQWKHSHWLWLRQIRUUHPRYDOLVJUDQWHGFKHFNWKLVER[
         5HPDQGHGIURP$SSHOODWH&RXUW&KHFNWKLVER[IRUFDVHVUHPDQGHGWRWKHGLVWULFWFRXUWIRUIXUWKHUDFWLRQ8VHWKHGDWHRIUHPDQGDVWKHILOLQJ
         GDWH
         5HLQVWDWHGRU5HRSHQHG&KHFNWKLVER[IRUFDVHVUHLQVWDWHGRUUHRSHQHGLQWKHGLVWULFWFRXUW8VHWKHUHRSHQLQJGDWHDVWKHILOLQJGDWH
         7UDQVIHUUHGIURP$QRWKHU'LVWULFW)RUFDVHVWUDQVIHUUHGXQGHU7LWOH86&6HFWLRQD'RQRWXVHWKLVIRUZLWKLQGLVWULFWWUDQVIHUVRU
         PXOWLGLVWULFWOLWLJDWLRQWUDQVIHUV
         0XOWLGLVWULFW/LWLJDWLRQ&KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVWUDQVIHUUHGLQWRWKHGLVWULFWXQGHUDXWKRULW\RI7LWOH86&6HFWLRQ
         :KHQWKLVER[LVFKHFNHGGRQRWFKHFNDERYH

VI.      Cause of Action.5HSRUWWKHFLYLOVWDWXWHGLUHFWO\UHODWHGWRWKHFDXVHRIDFWLRQDQGJLYHDEULHIGHVFULSWLRQRIWKHFDXVHDo not cite jurisdictional
         statutes unless diversity. ([DPSOH86&LYLO6WDWXWH86&%ULHI'HVFULSWLRQ8QDXWKRUL]HGUHFHSWLRQRIFDEOHVHUYLFH

VII.     Requested in Complaint.&ODVV$FWLRQ3ODFHDQ;LQWKLVER[LI\RXDUHILOLQJDFODVVDFWLRQXQGHU5XOH)5&Y3
         'HPDQG,QWKLVVSDFHHQWHUWKHDFWXDOGROODUDPRXQWEHLQJGHPDQGHGRULQGLFDWHRWKHUGHPDQGVXFKDVDSUHOLPLQDU\LQMXQFWLRQ
         -XU\'HPDQG&KHFNWKHDSSURSULDWHER[WRLQGLFDWHZKHWKHURUQRWDMXU\LVEHLQJGHPDQGHG

VIII. Related Cases.7KLVVHFWLRQRIWKH-6LVXVHGWRUHIHUHQFHUHODWHGSHQGLQJFDVHVLIDQ\,IWKHUHDUHUHODWHGSHQGLQJFDVHVLQVHUWWKHGRFNHW
      QXPEHUVDQGWKHFRUUHVSRQGLQJMXGJHQDPHVIRUVXFKFDVHV

Date and Attorney Signature.'DWHDQGVLJQWKHFLYLOFRYHUVKHHW
                     Case 3:18-cv-01798 Document 1-2 Filed 10/23/18 Page 1 of 1
                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


              You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Lopez, Rafael J.

USDC-PR Bar Number:         221213

 Email Address:             rafael.j.lopez@usdoj.gov



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         United States of America

        Defendant:

2.     Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).

        16-483(JAG)


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

             Yes
             No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

             Yes
             No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

             Yes
             No



Date Submitted: 10/23/18

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
Case 3:18-cv-01798 Document 1-3 Filed 10/23/18 Page 1 of 4
                                                             EXHIBIT A
Case 3:18-cv-01798 Document 1-3 Filed 10/23/18 Page 2 of 4
Case 3:18-cv-01798 Document 1-3 Filed 10/23/18 Page 3 of 4
Case 3:18-cv-01798 Document 1-3 Filed 10/23/18 Page 4 of 4
Case 3:18-cv-01798 Document 1-4 Filed 10/23/18 Page 1 of 4
                                                             EXHIBIT B
Case 3:18-cv-01798 Document 1-4 Filed 10/23/18 Page 2 of 4
Case 3:18-cv-01798 Document 1-4 Filed 10/23/18 Page 3 of 4
    .
                  Case 3:18-cv-01798 Document 1-4 Filed 10/23/18 Page 4 of 4
'




        as a signatory to enter into this Agreement on behalf of said party and that the signatory has full
        and complete power from each party to do so.
               11. Governing Law.

               This Agreement shall be governed by any applicable federal law, as the United States has
        not waived sovereign immunity, unless applicable federal statutes mandate that state law apply in
        these matters.




        DATED:�l�@�--Y'fi1




        DATEW44-f'1




        DATED:";(i   )o,::. J- [Zt>>'7


        DATBD,31     (ot- I (:Jl)/7


                           [INTENTIONALLY LEFT BLANK]
Case 3:18-cv-01798 Document 1-5 Filed 10/23/18 Page 1 of 4
                                                             EXHIBIT C
Case 3:18-cv-01798 Document 1-5 Filed 10/23/18 Page 2 of 4
Case 3:18-cv-01798 Document 1-5 Filed 10/23/18 Page 3 of 4
Case 3:18-cv-01798 Document 1-5 Filed 10/23/18 Page 4 of 4
